NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0383n.06

                                          No. 18-5942

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                Aug 13, 2021
                                                                            DEBORAH S. HUNT, Clerk


  In re: AMAZON.COM, INC., Fulfillment Center
                                     )
  Fair Labor Standards Act (FLSA) and Wage and
                                     )
  Hour Litigation,                   )
  _________________________________________
                                     )
                                     )
  NEAL HEIMBACH; KAREN SALASKY,      )
                                                                           ORDER
                                     )
        Plaintiffs-Appellants,       )
                                     )
                                                               ON APPEAL FROM THE
  v.                                 )
                                                               UNITED STATES DISTRICT
                                     )
                                                               COURT FOR THE WESTERN
  AMAZON.COM, INC.; AMAZON.COM DEDC, )
                                                               DISTRICT OF KENTUCKY
  LLC; INTEGRITY STAFFING SOLUTIONS, )
  INC.,                              )
                                     )
        Defendants-Appellees.        )
                                     )



BEFORE: DAUGHTREY and GRIFFIN, Circuit Judges.*

       Amazon warehouse workers filed this putative class action against Amazon.com, Inc., and

its affiliates, seeking compensation under the Pennsylvania Minimum Wage Act (“PMWA”) for

time spent undergoing mandatory security screenings after their shifts. The district court granted

summary judgment in defendants’ favor, holding that this time was not compensable under that

state statute. In re Amazon.com, Inc., Fulfillment Ctr. Fair Labor Standards Act (FLSA) and Wage


       *
        This order is entered by a quorum of the panel. 28 U.S.C. § 46(d). Judge Merritt, who
was previously assigned to this case, did not participate in this decision.
No. 18-5942, Heimbach v. Amazon.com, Inc.


and Hour Litig., No. 3:14-cv-204, 2018 WL 4148856, at *3 (W.D. Ky. Aug. 30, 2018). Plaintiffs

appealed and we certified the following two questions to the Pennsylvania Supreme Court:

        (1)   Is time spent on an employer’s premises waiting to undergo and undergoing
              mandatory security screening compensable as “hours worked” within the
              meaning of the Pennsylvania Minimum Wage Act, 43 Pa. Cons. Stat.
              § 333.101 et seq.?

       (2)    Does the doctrine of de minimis non curat lex, as described in Anderson v.
              Mt. Clemens Pottery Co., 328 U.S. 680 (1946) and Sandifer v. U.S. Steel
              Corp., 571 U.S. 220 (2014), apply to bar claims brought under the
              Pennsylvania Minimum Wage Act, 43 Pa. Cons. Stat. § 333.101 et seq.?

In re Amazon.com, Inc., 942 F.3d 297, 304 (6th Cir. 2019). The state court answered that “time

spent on an employer’s premises waiting to undergo and undergoing, mandatory security screening

constitutes ‘hours worked’ under the PMWA; and there exists no de minimis exception to the

PMWA.” In re Amazon.com, Inc., — A.3d —, 2021 WL 3059773, at *1 (Pa. July 21, 2021).

       The district court’s decision is inconsistent with the Pennsylvania Supreme Court’s

decision. Accordingly, we vacate the district court’s judgment and remand for further proceedings

in light of the Pennsylvania Supreme Court’s decision.

                                            ENTERED BY ORDER OF THE COURT




                                            Deborah S. Hunt, Clerk




                                               -2-